                                Case 21-13097-RAM                     Doc 11          Filed 04/03/21              Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 21-13097-RAM
Reinaldo Martinez                                                                                                      Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113C-1                                                  User: cohend                                                                Page 1 of 2
Date Rcvd: Apr 01, 2021                                               Form ID: 309I                                                             Total Noticed: 25
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 03, 2021:
Recip ID                   Recipient Name and Address
db                         Reinaldo Martinez, 1270 W 60th Terrace, Hialeah, FL 33012-6311
tr                     +   Nancy K. Neidich, www.ch13miami.com, POB 279806, Miramar, FL 33027-9806
96134658               +   AmeriHome Mortgage, 1 Baxter Way, Suite 300, Thousand Oaks, CA 91362-3888
96134656               +   American Express National Bank, c/o Lisa DiSalle, Esq., 9550 Regency Square Boulevard, Suite 501, Jacksonville, FL 32225-8116
96134657               +   American Express National Bank, c/o Lisa DiSalle, Esq, 9550 Regency Square Blvd #501, Jacksonville, FL 32225-8116
96134660                   Bank of America, Attn: Bankruptcy, Nc4-105-03-14 Po Box 26012, Greensboro, NC 27420
96134670               +   Loancare Llc, 3637 Sentara Way, Virginia Beach, VA 23452-4262
96134671               +   PennyMac Loan Services, LLC, Attn: Correspondence Unit, Po Box 514387, Los Angeles, CA 90051-4387
96134674               +   Wj Bradley, 1235 North Dutton, Santa Rosa, CA 95401-4642

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: court@bankruptcyclinic.com
                                                                                        Apr 02 2021 04:30:00      Robert Sanchez, Esq, 355 W 49 St., Hialeah, FL
                                                                                                                  33012
smg                        EDI: FLDEPREV.COM
                                                                                        Apr 02 2021 02:23:00      Florida Department of Revenue, POB 6668,
                                                                                                                  Bankruptcy Division, Tallhassee, FL 32314-6668
ust                    + Email/Text: USTPRegion21.MM.ECF@usdoj.gov
                                                                                        Apr 02 2021 04:35:00      Office of the US Trustee, 51 S.W. 1st Ave., Suite
                                                                                                                  1204, Miami, FL 33130-1614
cr                     + EDI: RMSC.COM
                                                                                        Apr 02 2021 02:23:00      Synchrony Bank, PRA Receivables Management,
                                                                                                                  LLC, PO Box 41021, Norfolk, VA 23541-1021
96134655               + EDI: GMACFS.COM
                                                                                        Apr 02 2021 02:23:00      Ally Financial, Attn: Bankruptcy, Po Box 380901,
                                                                                                                  Bloomington, MN 55438-0901
96134659               + EDI: AMEREXPR.COM
                                                                                        Apr 02 2021 02:23:00      Amex, Correspondence/Bankruptcy, Po Box
                                                                                                                  981540, El Paso, TX 79998-1540
96134661                   EDI: BANKAMER.COM
                                                                                        Apr 02 2021 02:23:00      Bank of America, Attn: Bankruptcy, Po Box
                                                                                                                  982234, El Paso, TX 79998
96134663               + EDI: TSYS2.COM
                                                                                        Apr 02 2021 02:23:00      Barclays Bank Delaware, Attn: Bankruptcy, Po
                                                                                                                  Box 8801, Wilmington, DE 19899-8801
96134664               + EDI: CAPITALONE.COM
                                                                                        Apr 02 2021 02:23:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
96134665               + EDI: CAPONEAUTO.COM
                                                                                        Apr 02 2021 02:23:00      Capital One Auto Finance, Attn: Bankruptcy, Po
                                                                                                                  Box 30285, Salt Lake City, UT 84130-0285
96134666               + Email/Text: bankruptcy@cavps.com
                                                                                        Apr 02 2021 04:36:00      Cavalry Portfolio Services, Attn: Bankruptcy, 500
                                                                                                                  Summit Lake Drive, Suite 400, Vahalla, NY
                                                                                                                  10595-2322
96134667                   EDI: CITICORP.COM
                                                                                        Apr 02 2021 02:23:00      Citibank, P.O. BOX 6500, Sioux Falls, SD
                                                                                                                  57117-6500
                              Case 21-13097-RAM                    Doc 11         Filed 04/03/21            Page 2 of 4
District/off: 113C-1                                               User: cohend                                                           Page 2 of 2
Date Rcvd: Apr 01, 2021                                            Form ID: 309I                                                        Total Noticed: 25
96134668              + EDI: CITICORP.COM
                                                                                   Apr 02 2021 02:23:00     Citibank/Best Buy, Citicorp Credit
                                                                                                            Srvs/Centralized Bk dept, Po Box 790034, St
                                                                                                            Louis, MO 63179-0034
96134669              + Email/Text: bankruptcy@firstelectronic.com
                                                                                   Apr 02 2021 04:37:00     First Electronic Bank, Attn: Bankruptcy, Po Box
                                                                                                            521271, Salt Lake City, UT 84152-1271
96134672              + EDI: RMSC.COM
                                                                                   Apr 02 2021 02:23:00     Syncb/PPC, Attn: Bankruptcy, Po Box 965060,
                                                                                                            Orlando, FL 32896-5060
96134673                   EDI: RMSC.COM
                                                                                   Apr 02 2021 02:23:00     Synchrony Bank, PO Box 965052, Orlando, FL
                                                                                                            32896-5052

TOTAL: 16


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
96134662         *P++          BANK OF AMERICA, PO BOX 982238, EL PASO TX 79998-2238, address filed with court:, Bank of America, Attn:
                               Bankruptcy, Po Box 982234, El Paso, TX 79998

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 03, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 1, 2021 at the address(es) listed below:
Name                             Email Address
Nancy K. Neidich
                                 e2c8f01@ch13miami.com ecf2@ch13miami.com

Office of the US Trustee
                                 USTPRegion21.MM.ECF@usdoj.gov

Robert Sanchez, Esq
                                 on behalf of Debtor Reinaldo Martinez court@bankruptcyclinic.com r51375@notify.bestcase.com


TOTAL: 3
                                 Case 21-13097-RAM                      Doc 11         Filed 04/03/21           Page 3 of 4

 Information to identify the case:
 Debtor 1                   Reinaldo Martinez                                                     Social Security number or ITIN     xxx−xx−4538

                            First Name   Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
 Debtor 2                                                                                         Social Security number or ITIN _ _ _ _
 (Spouse, if filing)        First Name   Middle Name   Last Name
                                                                                                  EIN    _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court          Southern District of Florida
                                                                                                  Date case filed for chapter 13 3/31/21
 Case number:          21−13097−RAM

Notice of Chapter 13 Bankruptcy Case

For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See boxes 8 and 12 below
for more information.)
You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
To help creditors correctly identify debtors, debtors must submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.
WARNING TO DEBTOR: Debtors must commence plan payments within 30 days of filing the chapter 13 petition or conversion to chapter 13.
Without further notice or hearing the court may dismiss your case for failure to timely pay filing fee installments, failure to appear at the
meeting of creditors or failure to be current with plan payments at the time of the meeting of creditors, and for failure to file a pre−bankruptcy
certification of credit counseling or file wage documentation. The case may also be dismissed or converted at the scheduled confirmation
hearing if the court denies confirmation of the pending plan under 11 U.S.C. § 1325 and denies a request made for additional time for filing
another plan or a modification of a plan.
                                                 About Debtor 1:                                              About Debtor 2:
 1. Debtor's Full Name                           Reinaldo Martinez

                                                 aka Reinaldo D Martinez, aka Reinaldo J Martinez, aka
 2. All Other Names Used
    in the Last 8 Years
                                                 Reinaldo Dejesus Martinez, aka Reinaldo De Jesus
                                                 Martinez
                                                 1270 W 60th Terrace
 3. Address                                      Hialeah, FL 33012−6311

       Debtor's Attorney                         Robert Sanchez Esq                                           Contact phone 305.687.8008
 4.    (or Pro Se Debtor)                        355 W 49 St.
       Name and address                          Hialeah, FL 33012

 5. Bankruptcy Trustee                           Nancy K. Neidich                                             Contact phone 954−443−4402
       Name and address                          www.ch13miami.com
                                                 POB 279806
                                                 Miramar, FL 33027

 6. Bankruptcy Clerk's                                                                                        Hours open 8:30 a.m. − 4:00 p.m.
                                                 US Bankruptcy Court
    Divisional Office Where                      301 North Miami Avenue, Room 150
                                                                                                              Contact phone (305) 714−1800
    Assigned Judge is                            Miami, FL 33128
    Chambered
      Documents filed conventionally in paper may be filed at any bankruptcy clerk's office location.         Note: Pursuant to Administrative Order
      Documents may be viewed in electronic format via CM/ECF at any clerk's office public terminal           2020−07, until further notice the clerk's office is
      (at no charge for viewing) or via PACER on the internet accessible at pacer.uscourts.gov                CLOSED to the public for in−person filings.
      (charges will apply). Case filing and unexpired deadline dates can be obtained by calling the
      Voice Case Information System toll−free at (866) 222−8029. As mandated by the Department of
      Homeland Security, ALL visitors (except minors accompanied by an adult) to any federal                  Clerk of Court: Joseph Falzone
      building or courthouse, must present a current, valid, government issued photo identification           Dated: 4/1/21
      (e.g. drivers' license, state identification card, passport, or immigration card.)

 7. **MEETING OF CREDITORS**                                                                                      *MEETING WILL BE HELD BY
      Debtors must attend the meeting to be May 21, 2021 at 10:15 AM                                                    TELEPHONE*
      questioned under oath. In a joint case,
      both spouses must be present with        The meeting may be continued or adjourned                    Trustee: Nancy K. Neidich
      required original government−issued to a later date. If so, the date will be on the
      photo identification and proof of social court docket.                                                Call in number: 877−386−9469
      security number (or if applicable, Tax                                                                Participant Code: 1602529
      ID). Creditors may attend, but are not
      required to do so.
Local Form 309I USBC SDFL (2/16/2021)                    Notice of Chapter 13 Bankruptcy Case                                                 page 1
                            Case 21-13097-RAM                Doc 11           Filed 04/03/21               Page 4 of 4
Debtor Reinaldo Martinez                                                                                                   Case number 21−13097−RAM
8. Deadlines                        Deadline to file a complaint to challenge                                Filing deadline: 7/20/21
    The bankruptcy clerk's office   dischargeability of certain debts:
   must receive these
   documents and any required       You must file:
   filing fee by the following      • a motion if you assert that the debtors are
   deadlines. Writing a letter to      not entitled to receive a discharge under
   the court or judge is not           U.S.C. § 1328(f) or
   sufficient.                      • a complaint if you want to have a particular
                                       debt excepted from discharge under
                                       11 U.S.C. § 523(a)(2) or (4).
                                    Deadline for all creditors to file a proof of claim                      Filing deadline: 6/9/21
                                    (except governmental units):
                                    Deadline for governmental units to file a proof of                       Filing deadline: 9/27/21
                                    claim:

   When Filing Proofs of            Deadlines for Filing Proof of Claim:
   Claim: If the debtor is not       A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
   represented by an attorney,      www.flsb.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you
   you must serve copies of the     might not be paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the
   proof of claim including all     schedules that the debtor filed. If this is a converted case proofs of claim filed under the initial chapter shall be
   attachments on the debtor, via   deemed filed and need not be refiled.
                                    Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
   U.S. Mail, see Local Rule        claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
   3002−1(E). Claims may be         For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
   delivered or mailed to the       including the right to a jury trial.
   clerk's office. Creditors with
   internet access have the         Filing Deadline for a Creditor with a Foreign Address: The deadlines for filing proofs of claim in this notice
                                    apply to all creditors. If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   option to use the electronic     asking the court to extend the deadline to file a proof of claim. See also box 10 below.
   claims filing program on the
   court website at
   www.flsb.uscourts.gov to         Deadline to Object to Exemptions:                                        Filing deadline:     30 days after the
   electronically file a proof of   The law permits debtors to keep certain property as exempt. Fully                             conclusion of the
   claim.                           exempt property will not be sold and distributed to creditors.                                meeting of creditors, or
                                    Debtors must file a list of property claimed as exempt. If you                                within 30 days of any
                                    believe that the law does not authorize an exemption that the                                 amendment to the list
                                    debtors claim, you may file an objection.                                                     of supplemental
                                                                                                                                  schedules, unless as
                                    The bankruptcy clerk's office must receive the objection by                                   otherwise provided
                                    the deadline to object to exemptions.                                                         under Bankruptcy Rule
                                                                                                                                  1019(2)(B) and Local
                                                                                                                                  Rule 4003−1(B) for
                                                                                                                                  converted cases.

9. Filing of Plan and Hearing       The hearing on confirmation will be held on: 6/15/21 at 01:30 PM, by TELEPHONE. Telephonic Service
   on Confirmation                  Provider − CourtSolutions LLC (917) 746−7476. To attend by telephone, a reservation to use this service must
                                    be made by no later than 3:00 p.m. on the business day preceding the date of the hearing. If the debtor filed a
                                    Chapter 13 Plan, it is included with this notice. If no Plan is filed, the Plan will be mailed to ALL parties in
                                    accordance with Local Rule 2002−1(C)(5).
   Deadline to Object to            At the confirmation hearing on the plan, the court will consider all timely objections to confirmation and any filed
   Confirmation                     motions to dismiss or convert the case. Except for objections to confirmation based on valuation of collateral in
                                    the plan or objections to attorney fee claims, objections to confirmation of the plan must be in writing and
                                    filed no later than 14 days prior to the date first scheduled for hearing on confirmation, see Local Rule
                                    3015−3(B)(1).
                                    Attorney fee applications and objections to attorney fees shall be heard at the confirmation hearing.
   Attorney Fee Claims
10. Creditors with a Foreign        Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in
    Address                         this case.

11. Filing a Chapter 13             Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    Bankruptcy Case                 according to a Plan. A Plan is not effective unless the Court confirms it. You may object to Confirmation of the
                                    Plan and appear at the Confirmation hearing. The Confimation hearing will be held on the date shown in box 9
                                    of this notice. The debtor will remain in possession of the property and may continue to operate the business, if
                                    any, unless the court orders otherwise.
12. Discharge of Debts              Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                    However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                    are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                    as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                    523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                    If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                    must file a motion. See box 8 for deadlines. The discharge will not be issued until the Official Bankruptcy Form
                                    "Certification About a Financial Management Course" is filed by the debtor (unless the course provider filed a
                                    certificate of completion of the financial management course on behalf of the debtor).
13. Option to Receive Notices       1) EBN program open to all parties. Register at the BNC website bankruptcynotices.uscourts.gov, OR 2) DeBN
    Served by the Clerk by          program open to debtors only. Register by filing with the Clerk of Court, Local Form "Debtor's Request to
                                    Receive Electronically Under DeBN Program". There is no charge for either option. See also Local Rule
    Email Rather than U.S. Mail     9036−1(B) and (C).
14. Translating Services            Language interpretation of the meeting of creditors will be provided to the debtor at no cost, upon request to the
                                    trustee, through a telephone interpreter service. Persons with communications disabilities should contact the
                                    U.S. Trustee's office to arrange for translating services at the meeting of creditors.
Local Form 309I USBC SDFL                     Notice of Chapter 13 Bankruptcy Case                                                       page 2
